Citation Nr: 1824069	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-27 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability secondary to the service-connected fractured T-11 residuals.

2.  Entitlement to an evaluation higher than 20 percent for fractured T-11 residuals.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.  This case was previously before the Board in October 2015 and August 2016, at which time these claims were remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with their development.

These claims were previously before the Board in October 2015 and August 2016, when they were remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in their development.  The Board notes that there was substantial compliance with its August 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As will be explained, however, the Veteran's claim of entitlement to service connection for hip disability requires further development before being decided on appeal, so the Board is remanding these claims to the AOJ.  Even so, the Board will proceed with undertaking adjudication of the claim for increase still on appeal.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's fractured T-11 residuals were primarily manifested by, at worst, forward flexion of the thoracolumbar spine limited to 35 degrees; however, there was no evidence of any ankylosis of the spine or incapacitating episodes which required bedrest as prescribed by a physician due to intervertebral disc syndrome.

2.  Since March 3, 2015, the Veteran's right lower extremity was primarily manifested by, at worst, a moderate neurological impairment involving the anterior crural (femoral) nerve with wholly sensory symptoms of severe intermittent pain and mild paresthesias and/or dysesthesias.

3.  From November 10, 2015 to December 14, 2017, the Veteran's right and left lower extremities were primarily manifested by, at worst, a mild neurological impairment involving the sciatic nerve with wholly sensory symptoms of mild intermittent pain, paresthesias and/or dysesthesias, and numbness.

4.  Since December 14, 2017, the Veteran's right and left lower extremities were primarily manifested by, at worst, a moderate neurological impairment involving the sciatic nerve with wholly sensory symptoms of severe constant pain, paresthesias and/or dysesthesias, and numbness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for fractured T-11 residuals have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

2.  Since March 3, 2015, the criteria for a separate 20 percent disability rating for right lower extremity radiculopathy with involvement of the femoral nerve have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8526 (2017).

3.  From November 10, 2015 to December 14, 2017, the criteria for a separate 10 percent evaluation for right lower extremity radiculopathy with involvement of the sciatic nerve have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

4.  From November 10, 2015 to December 14, 2017, the criteria for a separate 10 percent evaluation for left lower extremity radiculopathy with involvement of the sciatic nerve have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

5.  Since December 14, 2017, the criteria for a separate 20 percent disability rating for right lower extremity radiculopathy with involvement of the sciatic nerve have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

6.  Since December 14, 2017, the criteria for a separate 20 percent disability rating for left lower extremity radiculopathy with involvement of the sciatic nerve have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Increased Rating Claims

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Rating for Fractured T-11 Residuals

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Disabilities of the spine (other than IVDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under the Formula for Rating IVDS, a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.  Id.

The Veteran's fractured T-11 residuals is currently assigned a 20 percent evaluation under 38 C.F.R. § Diagnostic Code 5237.

In order to warrant a higher rating under the Formula for Rating IVDS, there needs to be evidence of both IVDS and of incapacitating episodes due to symptoms of IVDS that requires bedrest prescribed by a physician.  In this case, there is no medical evidence of record that documents any incapacitating episodes, at any point during the period on appeal, and, similarly, the Veteran has not been shown to have IVDS.  See e.g., Mar. 2015 and Sept. 2016 VA Exam. Rep.  Accordingly, as there is no evidence documenting any incapacitating episodes due to symptoms of IVDS, which required bedrest prescribed by a physician, the Board finds that a disability rating higher than 20 percent is not warranted at any point during the period on appeal under the Formula for Rating IVDS Based on Incapacitating Episodes.

Even though a higher rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes, the Veteran must still be evaluated for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, in relevant part, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

At a June 2010 VA back examination, the Veteran demonstrated thoracolumbar spine forward flexion 0 to 90 degrees, extension 0 to 30 degrees, left and right lateral flexion 0 to 30 degrees, and left and right lateral rotation 0 to 30 degrees.  The examiner noted that range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Also, the examiner indicated that there are no signs of IVDS with chronic and permanent nerve root involvement or any ankylosis of the thoracolumbar spine.

At a March 2015 VA back examination, the Veteran demonstrated thoracolumbar spine forward flexion 0 to 70 degrees, extension 0 to 25 degrees, left and right lateral flexion 0 to 25 degrees, and left and right lateral rotation 0 to 20 degrees.  The examiner noted that range of motion was limited by pain on movement after repetitive use testing.  The examiner noted the absence of any ankylosis of the thoracolumbar spine.  Additionally, the examiner diagnosed right lower extremity radiculopathy and indicated the presence of severe intermittent pain and mild paresthesias and/or dysesthesias.  Further, the examiner documented the involvement of the L2/L3/L4 nerve roots (femoral nerve), as well as identified the severity of radiculopathy on the right lower extremity as "severe".  No other neurologic abnormalities were noted and the Veteran was not found to have IVDS.

At a November 2015 VA examination, the Veteran demonstrated thoracolumbar spine forward flexion 0 to 50 degrees, extension 0 to 30 degrees, right lateral flexion 0 to 20 degrees, left lateral flexion 0 to 20 degrees, and right and left lateral rotation 0 to 20 degrees.  The examiner indicated that all range of motion exhibited pain on motion; however there was no additional loss of function or range of motion after repetitive use testing.  The examiner noted the absence of any ankylosis of the spine.  Also, the examiner found bilateral lower extremity radiculopathy with mild symptoms intermittent pain, paresthesias and/or dysesthesias, and numbness.  No other neurologic abnormalities [such as bowel or bladder issues] were noted and the Veteran was not found to have IVDS.

At a September 2016 VA examination, the Veteran demonstrated thoracolumbar spine forward flexion 0 to 70 degrees, extension 0 to 10 degrees, left and right lateral flexion 0 to 30 degrees, and left and right lateral rotation 0 to 30 degrees.
The examiner indicated that all range of motion exhibited pain on motion; however there was no additional loss of function or range of motion after repetitive use testing.  The examiner indicated that there are no signs of IVDS, radiculopathy, or any ankylosis of the thoracolumbar spine.

At a December 2017 VA examination, the Veteran demonstrated thoracolumbar spine forward flexion to 50 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees.  After repetitive use testing, the Veteran demonstrated forward flexion to 35 degrees.  Also, the examiner noted that range of motion was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner found bilateral lower extremity radiculopathy with severe symptoms of constant pain, paresthesias and/or dysesthesias, and numbness.  The examiner noted the involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve), as well as identified the severity of radiculopathy on both lower extremities as "moderate".  No other neurologic abnormalities [such as bowel or bladder issues] were noted and the Veteran was not found any ankylosis of the thoracolumbar spine.  Lastly, the examiner indicated that the Veteran has IVDS, but has not had any incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician in the past 12 months.

In addition to completing the examination report, the December 2017 examiner stated that the history of [nonservice-connected] diabetes plays a factor in the Veteran's neuropathic symptoms.  Specifically, the examiner indicated that the chronic mixed sensorimotor polyneuropathy is likely diabetic peripheral neuropathy and is responsible for the majority of the Veteran's neuropathic symptoms given the lack of muscle weakness.  Yet, despite this statement, the examiner indicated that differentiation between radiculopathy and neuropathy would be difficult and would resort to mere speculation.

In order to warrant a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence would need to show that there was either forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Here, the Board finds that a rating higher than 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine at any point during the period on appeal, because, at worst, the Veteran demonstrated forward flexion of the thoracolumbar spine at 35 degrees and the evidence does not establish the presence of any ankylosis.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, to receive disability compensation for painful motion, that pain must result in functional loss (i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance").  See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.

Here, although the Veteran reported flare-ups with increasing pain, given his overall range of motion during the multiple VA examinations, which took pain into consideration, the Board finds that a 20 percent disability rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion.  Moreover, as will be discussed further below, the Board is granting separate ratings for the Veteran's bilateral lower extremity radiculopathy.

Finally, regarding Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that there are no other objective neurologic abnormalities associated with the Veteran's fractured T-11 residuals that has not been separately evaluated under an appropriate diagnostic code.  Aside from the Veteran's bilateral lower extremity radiculopathy, which will be addressed below, the medical evidence fails to show any additional neurological symptomatology related to the Veteran's service-connected back condition.  Therefore, the Board finds that a separate rating for any additional neurological manifestations of the Veteran's fractured T-11 residuals is not warranted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Bilateral Lower Extremity Radiculopathy

As noted above, the regulations governing the evaluation of back disability claims provide that any associated objective neurologic abnormalities may be separately rated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

38 C.F.R. § 4.124a, Diagnostic Code 8520 concerns impairment of the sciatic nerve.  Incomplete paralysis of the sciatic nerve, which is "mild" in severity, warrants a 10 percent rating; a 20 percent rating is warranted for moderate incomplete paralysis; moderately severe incomplete paralysis warrants a 40 percent rating; and, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum 80 percent rating is warranted for complete paralysis with foot dangle and drop, no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  DC 8520.

38 C.F.R. § Diagnostic Code 8526 provides ratings for paralysis of the anterior crural (femoral) nerve.  Incomplete paralysis of the femoral nerve, which is mild in severity, warrants a 10 percent rating; a 20 percent rating is warranted for moderate incomplete paralysis; and, a 30 percent rating is assigned for severe incomplete paralysis.  A maximum 40 percent rating is warranted for complete paralysis of the anterior crural nerve with paralysis of the quadriceps extensor muscles.  DC 8526.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be evaluated as mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.

Turning to the evidence of record shows that the March 2015 VA examiner diagnosed right lower extremity radiculopathy and indicated the presence of severe intermittent pain and mild paresthesias and/or dysesthesias.  Further, the examiner documented the involvement of the L2/L3/L4 nerve roots (femoral nerve), as well as identified the severity of radiculopathy on the right lower extremity as "severe".

The November 2015 VA examination report shows a diagnosis of bilateral lower extremity radiculopathy with mild symptoms intermittent pain, paresthesias and/or dysesthesias, and numbness.  However, the examination report does not indicate which specific nerve roots are involved.

The September 2016 VA examination report did not indicate the existence of any right or left lower extremity radiculopathy.

At a December 2017 VA examination, the examiner found bilateral lower extremity radiculopathy with severe symptoms of constant pain, paresthesias and/or dysesthesias, and numbness.  The examiner noted the involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve), as well as identified the severity of radiculopathy on both lower extremities as "moderate".  The examiner further stated that the history of [nonservice-connected] diabetes plays a factor in the Veteran's neuropathic symptoms.  Specifically, the examiner indicated that the chronic mixed sensorimotor polyneuropathy is likely diabetic peripheral neuropathy and is responsible for the majority of the Veteran's neuropathic symptoms given the lack of muscle weakness.  Yet, despite this statement, the examiner also indicated that differentiation between radiculopathy and neuropathy would be difficult and would require resorting to mere speculation.

The Board notes that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the-reasonable-doubt-doctrine mandates that all signs and symptoms be attributed to the veteran's service-connected condition.  See 38 C.F.R. §§ 3.102, 4.3; see also Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).

In light of the foregoing, the Board finds that the preponderance of the evidence supports a grant of separate evaluations for each of the Veteran's lower extremities.

With respect to the right lower extremity, the Board finds that a separate 20 percent evaluation under DC 8526 for incomplete paralysis of the femoral nerve that is moderate in severity effective March 3, 2015, which is the date of the VA examination.  While the examiner indicated that the severity of the right lower extremity radiculopathy was "severe", when the involvement is wholly sensory, as is the case here, the rating should be evaluated as mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.  Thus, the Board finds that a 20 percent rating under DC 8526 for moderate involvement of the femoral nerve is warranted since March 3, 2015.

Additionally, the Board finds that separate disability ratings under Diagnostic Code 8520 is warranted for both right and left lower extremities.  Specifically, the November 2015 VA examination report shows a diagnosis of bilateral lower extremity radiculopathy with mild symptoms intermittent pain, paresthesias and/or dysesthesias, and numbness.  While the nerve roots were not identified, the December 2017 VA examination report found a similar diagnosis of bilateral lower extremity radiculopathy but also noted the involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve), as well as identified the severity of radiculopathy on both lower extremities as "moderate".  Accordingly, the Board finds that a separate 10 percent rating from November 10, 2015 to December 14, 2017, and 20 percent since, for right and left lower extremity radiculopathy is warranted under DC 8520.

As noted above, the medical evidence of record shows that the Veteran's neurological impairment of the femoral and sciatic nerves is primarily manifested by wholly sensory symptoms.  During this rating period, both the medical evidence from multiple VA examinations and the Veteran's complaints consistently describe the symptoms in his lower extremities as primarily sensory.  As a result, the Board finds that these symptoms do not warrant higher ratings for "severe" incomplete paralysis under either DC 8520 or DC 8526.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, at worst, evenly balanced for and against the claim), and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); cf. Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  Thus, affording the Veteran the benefit of the doubt, entitlement to a separate 20 percent disability rating, but no higher, since March 3, 2015, under DC 8526; as well as separate 10 percent ratings, but no higher, from November 10, 2015 to December 14, 2017, and 20 percent since, for both right and left lower extremity radiculopathy, under DC 8520, is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an evaluation higher than 20 percent for fractured T-11 residuals is denied.

For the rating period since March 3, 2015, entitlement to a separate 20 percent evaluation, but no higher, for right lower extremity radiculopathy with involvement of the femoral nerve, under DC 8526, is granted.

For the rating period from November 10, 2015 to December 14, 2017, entitlement to a separate 10 percent evaluation, but no higher, for right lower extremity radiculopathy with involvement of the sciatic nerve, under DC 8520, is granted.

For the rating period from November 10, 2015 to December 14, 2017, entitlement to a separate 10 percent evaluation, but no higher, for left lower extremity radiculopathy with involvement of the sciatic nerve, under DC 8520, is granted.

For the rating period since December 14, 2017, entitlement to a separate 20 percent evaluation, but no higher, for right lower extremity radiculopathy with involvement of the sciatic nerve, under DC 8520, is granted.

For the rating period since December 14, 2017, entitlement to a separate 20 percent evaluation, but no higher, for left lower extremity radiculopathy with involvement of the sciatic nerve, under DC 8520, is granted.


REMAND

The Board finds that further development of the medical evidence is required prior to adjudicating the Veteran's claim of entitlement to service connection for a hip disability.  Where VA provides the Veteran with an examination in a service connection claim, such examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Veteran was afforded another VA hip examination in September 2016, in which the examination report does not reflect a diagnosis of any disability.  Yet, despite this indication, the examination report shows functional impairment based on limitation of motion on both the right and left hip.  Additionally, the examiner provides an opinion which, on one hand, identifies [erroneously] the absence of any arthritis and, on the other, finds the evidence is not "sufficient to implicate the Veteran's back condition as etiology for current hip strain which is more likely due to typical senescent wear and tear over time since discharge" (emphasis added).  The Board finds this opinion inadequate for several reasons.  First, while the examiner cited radiographs from 2009 showing the absence of arthritis, a June 2010 VA examination report documents the presence of left hip arthritis.  Next, as the examination report did not document a diagnosis, yet the opinion addresses a hip strain, it is unclear to the Board whether the Veteran actually has a current hip disability.  For these reasons, the Board finds that the Veteran should be afforded another VA compensation examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination addressing the nature and etiology of his claimed hip disability.  His claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Indicate whether the Veteran has had either a right or left hip disability during the appeal period (i.e. since March 2009).  If none have been identified, the examiner should explain this finding.

The commenting clinician should review and address the June 2010 VA examination report, which found a diagnosis of left hip degenerative arthritis, the March 2015 VA examination report, in which the Veteran reports pain radiating into his right hip, as well as the December 2015 VA opinion, which indicated that the Veteran did not have a hip disability.

(b)  For each condition identified above, to include left hip joint degenerative arthritis, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any of these identified disabilities were caused or are being aggravated by the service-connected fractured T-11 residuals.

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner finds that the Veteran's fractured T-11 residuals has aggravated his right or left hip disabilities, then the examiner should, to the extent possible, quantify the additional disability resulting from the aggravation.  In other words, the examiner is asked to compare the current impairment to what the Veteran had as a baseline.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

2.  Ensure that the requested examination report is responsive to this remand's directives.  If not, complete all needed corrective development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

3.  After completing this and any other development deemed necessary, readjudicate the claim remaining on appeal.  If service connection remains denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


